OPINION
ODOM, Judge.
This is an out of time appeal. The record reflects that on August 11, 1966, appellant was convicted upon his plea of guilty before the court, for the offense of burglary. On the same day he was sentenced to not less than two nor more than ten years confinement in the Texas Department of Corrections.
On August 19, 1966, appellant wrote a letter to the court noting his appeal and stated he had no lawyer. Thereafter, on November 24, 1969, an application for writ of habeas corpus was filed in the trial court whereupon the court filed findings of fact and conclusions of law wherein it was concluded that petitioner was entitled to a belated appeal. On March 24, 1970, the Honorable Norman Kinne was appointed on said appeal and a record was ordered.
On November 10, 1970, counsel on appeal filed his brief wherein he stated that he had made a diligent review of the record in the case and the law applicable thereto and concluded that the appeal is frivolous and wholly without merit. Counsel served a true copy of the appellate brief on appellant by mailing the copy to him.
Further, counsel points out in his brief “that the record contains no legal points which could arguably support this appeal.” We have reviewed the record and agree with counsel that the appeal is wholly frivolous and that the proceedings in the trial court were in full compliance with Article 1.15 Vernon’s Ann.C.C.P. No error is shown. See Holder v. State, Tex.Cr.ApP., 469 S.W.2d 184; Barnes v. State, Tex.Cr.App., 467 S.W.2d 484.
The judgment is affirmed.